Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Restriction Requirement
Applicant in response (03/11/2021) to the restriction requirement (02/16/2021) elects Invention 1 Claims 1-14 & 16-20 without traverse.  The unelected Invention II Claim 15 is withdrawn.

Claim Objection
Claims 8 & 10 cite “the contour of the resin member”, which should properly read “a contour of the resin member” as it is the first time a contour feature is introduced.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims 
particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-14 & 16-20 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 & 10 recite the term “a thin wall portion”, which is unclear as to what is the required metes and bounds of the degree of thickness of the wall portion to meet the requirement of a thin wall portion.  Examiner recommends the  limitation could read as “where the thin wall portion is a thickness thinner than the external terminal portion.”


Claim 11 recites the limitation “the sensor unit according to claim 10, wherein the sensor devices are disposed in plural at positions separated from each other in the plan view” which is unclear as only a single sensor unit is previously claimed yet the limitation leads with citing the device as plural “the sensor devices”.  For clarity, the limitation should read something similar to where “a second device of a plurality of sensor devices are arranged at positions separate from each other in plan view”.

Claim 12 recites the limitation “at least three second terminal members are disposed, and wherein, in the plan view, the sensor unit includes a linking portion on a center portion thereof, to which each of the second lead portions of the second terminal members are connected” which is unclear as the limitation claims second terminal member connections to the sensor unit.  However, base Claim 10 cites “a second terminal member that is not connected to the sensor device”.  For clarity, Claim 12 is recommended to cite “at least three of the plurality of terminal members” since the plurality of terminal members is introduced in Claim 1 and does not conflict with the negative limitation of a second terminal member. 

All dependent claims are rejected for their dependence on a rejected base claim.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6-8 & 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Yagi (US 20020158347; “Yagi”) in view of Matsunaga (US-20120180566; “Matsunaga”).

Claim 1. Yagi discloses an IC  chip device (Fig. 6D:  IC device 110 and terminals 131-135) comprising: a plurality of terminal members (Fig. 4a shows plurality and details  Fig. 6d: terminal 131-135) each of which includes, a lead portion (Fig. 6D: terminal 131), and an external terminal portion (Fig. 6D: support 132 and frame portion on the terminal 135) having an external connection end face (Fig. 6D:  frame portion of  terminal 135); an IC  chip device  (Fig. 6D:  IC device 110 and terminals 131-135) connected to the lead portions (131) of the plurality of terminal members (Fig. 4a: 131-135 terminals); and a resin member (Fig. 6d: resin molding 150)  that covers the sensor device (Fig. 6D:  IC device 110 and terminals 131-135) and a part of the plurality of terminal members  (Fig. 4a:  terminal detail 131-135), wherein the lead portion  (131) includes, a thin wall portion (132)  having a thickness thinner than the external terminal portion (135), and a protruding portion (Fig. 6d:  132 descending into 170) protruding from the thin wall portion (132) to an external connection end face side (134), and wherein, in a plan view (Fig. 6d planar view showing overlaps of the IC device)  from a direction where the terminal member (Fig. 6d: terminal 131-135) and the sensor device overlap, the  IC device (Fig. 6D:  IC device 110 and terminals 131-135) is disposed at a position overlapping (Fig. 6d: 110 overlaps descending 132 to 170)  the protruding portion (Fig. 6d:  132 descending into 170)  and not overlapping (Fig. 6d: IC chip 110 does not overlap external terminal portion 135) the external terminal portion (135).  
Yagi does not explicitly disclose the IC chip device is a sensor unit.

Matsunaga teaches an inertial sensor (Fig. 1A: gyroscope sensor device 100) resin covered (70) sensor chip (10) that is a sensor unit [0060 The resin part 70 covers the die pad 52 and the gyro sensor 10 bonded to the mounting leads 54a to 54j so as to ensure the airtight property and protect the connection part. The resin part 70 is formed of a thermoplastic resin. The mounting leads 54a to 54j outwardly protrude from the resin part 70].

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Matsunaga’s gyro inertial measurement sensor component with Yagi’s terminals with thin supported lead portions for supporting an circuit component  because both inventions are concerned with improving the reliability of the circuit by ensuring the insulating resin does not degrade the performance of devices terminals and Yagi’s lead and terminal configuration improves the reliability of the device by providing leads having a level of flexibility in the dynamic environment of inertial measurements [Matsunaga 0014].

Claim 2. Dependent on the sensor unit according to claim 1.  Yagi further discloses the protruding portion (Fig. 6d:  132 descending to solder point 170) includes a second external connection end face (Fig. 6d:  132 descending to face in same plane as bottom face of 135) disposed on a plane (Fig. 6d: plane top of 150) same as the external connection end face (Fig. 6d: 135 bottom face is on the plane top of 150).  

Claim 6. Dependent on the sensor unit according to claim 5.  Yagi further discloses the protruding portion (132) is covered by an insulation member [0048 Referring to FIG. 1, the plastic package 100 is formed by sealing the semiconductor IC chip 110 in the resin molding 150 with parts (contact surfaces 132S) of the outer terminal parts 132 exposed in the lower surface of the resin molding 150. The external electrodes 170 of solder to be used for connecting the semiconductor IC chip 100 to circuits formed on a wiring board or the like are attached to the exposed contact surfaces 132S of the outer terminal parts 132] having electrical insulation properties  [0112-0113 plastic epoxy].  
	
Claim 7. Dependent on the sensor unit according to claim 1.  Yagi does not explicitly disclose a plural number of protruding protrusions descending from the thin wall portion.

However, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to duplicate Yagi’s protrusion on the thin wall portion as needed by support and connection design needs of the resin covered sensor, since it has been held by the courts that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. vs. Bemis Co. 293 USPQ 8 (additionally see MPEP 2144.04 VI B). Since Yagi’s  protrusions in a thin wall portions provide contact points as electrodes and support, it would have been obvious to design protrusions at all points along the thin wall that require a support or electrical connection because it the multi-use of the terminal member is cost and space efficient [Yagi 0005-0006]. 
 
Claim 8. Dependent on the sensor unit according to claim 1.   Yagi further discloses the contour of the resin member (Fig. 6d: resin 150) has a rectangular shape in the plan view (Fig. 1(b) Plan view 150 rectangular).  

Claims 16-19. Dependent on the sensor unit according to claim 1. Yagi does not explicitly disclose a control circuit that controls driving of the sensor unit and a control unit that performs control based on a detection signal output from the sensor unit and where the control circuit and sensor are intended to be used in an electronic device and an inertial measurement device.  

Matsunaga teaches a control circuit (Fig. 3a: 38) that controls driving [0050 IC 38 is an integrated circuit for controlling the driving arms 22a to 22d while detecting signals obtained by the detection arms 16a and 16b)] of the sensor unit (Fig. 1: 10) and a control unit (Fig. 3a: 38) that performs control based on a detection signal output [0050] from the sensor unit (10) and where the control circuit  (Fig. 3: 38) and sensor (10) are intended to be used in an electronic device [0005 navigation system of an automobile] and an inertial measurement device (Fig. 3a).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Matsunaga’s inertial measurement device modified using Yagi’s terminal and lead shaped and connection to Matsunaga’s gyroscope because both inventions are concerned with improving the reliability of the circuit by ensuring the insulating resin does not degrade the performance of devices terminals and Yagi’s lead and terminal configuration provides increased device reliability by ensuring the leads have a level of flexibility in the dynamic environment of dynamic inertial measurements [Matsunaga 0014].


Claim 20. Dependent on the sensor unit according to claim 1. Yagi does not explicitly disclose a vehicle comprising: an attitude control unit that controls an attitude based on a detection signal output from the sensor unit.

Matsunaga teaches a vehicle [0005 navigation system of an automobile] comprising: an attitude control unit (38) that controls an attitude [0050] based on a detection signal output from the sensor unit (10).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Matsunaga’s inertial vehicle measurement device modified for adjusted for attitude using Yagi’s terminal and lead shapes and connection to Matsunaga’s gyroscope because both inventions are concerned with improving the reliability of the circuit by ensuring the insulating resin does not degrade the performance of devices terminals and Yagi’s lead and terminal configuration further improves the reliability of the device by providing the leads having a level of flexibility in the dynamic environment of dynamic inertial measurements [Matsunaga 0014].

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Yagi in view of Matsunaga and in further view of Tanaka (US 7150189; “Tanaka”).

Claim 3. Dependent on the sensor unit according to claim 2.  Yagi does not explicitly disclose an area of the external connection end face is S1, an area of the second external connection end face is S2, and 0.3 < S2/S1 < 2.  

Tanaka teaches a terminal (Fig. 1: 10) where the external connection face S1 (Fig. 1: long end of 10) [Col. 5 lines 50-65: In this case, in the example shown in the drawing, the long side of the sensor element 10 is 6 mm long , an In this case, in the example shown in the drawing, the long side of the sensor element 10 is 6 mm long] an area of the second external connection end face is S2 [Col. 5 lines 50-65: the short side is 2.5 mm long] since the width is the same  S2/S1 2.5mm/6mm = .41 which is in the claimed range  0.3 < S2/S1 < 2.

Applicant does not disclose how the claimed area of the terminal faces is essential to the function of the sensor unit.  However, the prior art teaches the range and It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Tanaka’s disclosed ratio of face of the terminal as dimension to modify Yagi’s dimensions because the surface areas provide a reliable contact surface area for support and operation of a sensor [Tanaka Col. 5 lines 55-65].

Claim 4. Dependent on the sensor unit according to claim 2.  Yagi does not explicitly disclose the area of the external connection end face is S1, the area of the second external connection end face is S2, and 0.1 < S2/S1 < 1.  

Tanaka teaches a terminal (Fig. 1: 10) where the external connection face S1 (Fig. 1: long end of 10) [Col. 5 lines 50-65: In this case, in the example shown in the drawing, the long side of the sensor element 10 is 6 mm long , an In this case, in the example shown in the drawing, the long side of the sensor element 10 is 6 mm long] an area of the second external connection end face is S2 [Col. 5 lines 50-65: the short side is 2.5 mm long] since the width is the same  S2/S1 2.5mm/6mm = .41 which is in the claimed range  0.1 < S2/S1 < 1.

Applicant does not disclose how the claimed area of the terminal faces is essential to the function of the sensor unit.  However, the prior art teaches the range and It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Tanaka’s disclosed ratio of face of the terminal as dimension to modify Yagi’s 

Claim 5. Dependent on the sensor unit according to claim 1. Yagi further discloses a thickness of the external terminal portion is H1 (Fig. 5(a): 510 full lead member 510 forms 135), a thickness of a portion including the protruding portion of the lead portion is H2 (Fig. 5(f): H2 132) [0088 shows a state of the metal sheet 510 during the etching process. As the etching process is continued further, a portion of the metal sheet 510 between the opposite inner terminal parts 131 is removed, inner terminal parts 131, connecting parts 133 and supporting parts 134 are formed in a thickness smaller than that of the metal sheet 510, and outer terminal parts 132 and a frame 135 are formed in a thickness equal to that of the metal sheet 510 as shown in FIG. 5(e). A portion of the surface 510S of the metal sheet 510 forms one of the surfaces of each of the inner terminal parts 131, the connecting parts 133 and the supporting parts 134], 

Yagi does not explicitly disclose the ratio of the terminal lead thickness is in a range of  0.8 < H2/H1 < 1 requiring the protruding portion to be slightly smaller than the external terminal portion.  

Tanaka teaches a terminal (Fig. 1: 10) where the external connection face H1 (Fig. 1: H1 is a thickness D2 of .32 mm) [Col. 5 lines 50-65: Depth D2 of the hollow portion 32 (the depth on the protruding bottom face 32BT for supporting the sensor element in the hollow portion 32) is a little larger than thickness H2 of the sensor element 10, for example, the depth D2 of the hollow portion 32 is approximately 0.32 mm] and H2 [Col. 5 lines 50-65: thickness is .3mm]  where (H2 = .3 mm)/(H1 = .32 mm)= .94 which is in the claimed range of  0.8 < H2/H1 < 1.

.

Claims 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Yagi in view of  Matsunaga and in further view of Miller (US 20100242603; ”Miller”).

Claim 9. Dependent on the sensor unit according to claim 1.  Yagi does not explicitly disclose a second terminal member that is not connected to the sensor device, wherein the second terminal member includes an extension portion disposed along the contour of the sensor device in the plan view.

Miller teaches a second terminal member (Fig. 11: 230 & 231) [0084] that is not connected [0084 separator not connected to 186 or 188] to the sensor device (Fig. 11: 186 or 188), wherein the second terminal member includes an extension portion (Fig. 14: length over contacts 264) is disposed along the contour (Fig. 1: within 232) of the sensor device (Fig. 11: 186 or 188), in the plan view (Fig. 11).  

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Miller’s separating terminal member with Yagi’s as modified 

Claim 10. Dependent on the sensor unit according to claim 1.  Yagi further discloses
a terminal member (Fig. 5d: 510) connected having a pair of external terminal portions (Fig. 5d: 135 ends) with a connecting lead (Fig. 5d: between the ends) and located in the contour of the resin member (150) that has a rectangular member (Fig. 1a)  and the second lead portion (132) includes, a thin wall portion (Fig. 1: thin portion between the ends) having a thickness thinner than the external terminal portion (135), and a second protruding portion (132) protruding from the thin wall portion (Fig. 1: thin portion between the ends) to the external connection end face side (Fig. 5d: 135 ends  and 132 protrusions are the same side).

Though Yagi does not explicitly disclose keeping the terminal integral in the Fig. 5d manufacturing process embodiment the manufacturing process is capable of producing a terminal member with a pair of external terminal members.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Miller’s Fig. 5d terminal to provide a terminal lead that can be used as a free standing support or electrode because it increases the use of the terminal and the physical stability of the terminal with external terminals on both the ends of the leads and double protrusions on the thin wall portion of the bridging lead.

Yagi does not explicitly disclose a second terminal member not connected disposed along two different sides of the rectangular contour, and a second lead portion linking the pair of external 92 terminal portions each other, and wherein the second lead portion includes, a thin wall portion having a thickness thinner than the external terminal portion, and a second protruding portion protruding from the thin wall portion to the external connection end face side.

Miller teaches a second terminal member (Fig. 11:  230 & 231) not connected to a sensor (Fig. 11: 186 & 188) disposed along two different sides (Fig. 11:  top to bottom of the rectangular contour 232), and a second lead portion (Fig. 11: length of 230 and 231).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Miller’s arrangement of separating terminal member between inertial sensors with Yagi’s double ended external leads with double protrusions on the thin wall portion because the terminal member located between the inertial sensors provides over shock protection and signal isolation for each of the inertial sensors [Miller 0084].

Claim 11. Dependent on the sensor unit according to claim 10.  Yagi does not explicitly disclose the sensor devices are disposed in plural at positions separated from each other in the plan view, and wherein the second lead portion is disposed between the sensor device and another sensor device in the plan view.  

Miller teaches the sensor devices (Fig. 11: 186 accelerometer & 188)[0071 offers options of gyroscope and/ or magnetometer)  are disposed in plural at positions (Fig. 11: 186 & 188) separated from each other in the plan view (Fig. 11), and wherein the second lead portion (230 & 231) is disposed between the sensor device (Fig. 11: 186 accelerometer) and another sensor device (Fig. 111: 188 gyroscope and magnetometer) in the plan view (Fig. 11).  



Claims 12 & 13. Dependent on the sensor unit according to claim 10.  Yagi further discloses  at least three second terminal members (Fig. 4a: 131 plurality over three) are disposed, and wherein, in the plan view (Fig. 4a), the  IC device unit (110) includes a linking portion (115) on a center portion (Fig. 4d: 115 linking pads in the center of 110) thereof, to which each of the second lead portions  (Fig. 4a: 132) of the second terminal members (Fig. 4a and 6d: 131) are connected [0046] and where the linking portion (115 on terminal side 110s) includes a placing portion (Fig. 4b: 131s) on which the IC device unit (110)  is placed 0046].  

Claim 14. Dependent on the sensor unit according to claim 10.  Yagi does not explicitly disclose the second protruding portions are provided in plural.

However, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to duplicate Yagi’s protrusion on the thin wall portion as needed by support and connection design needs of the resin covered sensor, since it has been held by the courts that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. vs. Bemis Co. 293 USPQ 8 (additionally see MPEP 2144.04 VI B). Since Yagi’s  protrusions in a thin wall portions provide contact points as electrodes and support, it would have been obvious to design protrusions at all points along the thin wall that require a support or electrical connection because it the multi-use of the terminal member is cost and space efficient [Yagi 0005-0006]. 

Prior Art Considered but not Utilized
The prior art made of record and not relied upon and is considered pertinent to applicant's disclosure is provided in the following table:
Prior Art Document Identifier
Inventor
Comment
US 20030209787  
Kondo, Masayuki  et al.
Has no protrusions on terminal
US 20130192367  
OSAWA; Seiji et al.
Has plurality of protrusions on terminal but does not have the rsin on the sensor
US 20130026583  
MATSUKAWA; Norihito et al.
Gyro and acceleration sensor chips
US 20120318059  
OTSUKI; Tetsuya
Has opposing side terminals
US 20080174012  
OTSUKI; Tetsuya
Plurality of protrusions on the terminals
US 20090183568  
YAMANAKA; Kiyoko et al.
Gyro and acceleration sensor chips
US 20120080763  
HANAOKA; Terunao et al.
Gyro and acceleration sensor chips
US 20100193923  
Tanaka; Shigeki et al.
Has no protrusions on terminal
US 20120304769  
WATANABE; Jun et al.
Provides terminals between the sensors
US 20150221783  
TSUKAGOSHI; Koji
Has no protrusions on terminals
US 20090050990  
Aono; Takanori et al.
Plurality of sensing devices on one circuit board
US 20120079882  
CHIBA; Seiichi et al.
Side terminals on sensor device
US 20120180566  
Matsunaga; Masayuki
Placement area for setting the sensor device on the terminals
US 5801435 
Otsuki; Tetsuya
Has no protrusions on terminals
US 10634498 
Ide; Tsugio
Gyro and accelerometer on one circuit
US 6060780
Ohta; Tameharu et al.
Multi sensors on circuit board
US 4829822
Imai; Masahito et al.
Side terminals
US 4969359
Mikkor; Mati
Multi sensors on circuit board with multiple support protrusions.
US 5396795
Araki; Toru
End terminal with protrusion on lead
US 6553829
Nakada; Keiichi et al.
End terminal with protrusion on lead


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MONICA S YOUNG/Examiner, Art Unit 2856  
        
/ALEXANDER A MERCADO/Primary Examiner, Art Unit 2856